Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION

                                           No. 04-16-00723-CV

                          FE EXPRESS, LLC and Francisco Javier Bernal,
                                        Appellants

                                                      v.

  Maria Isabel Serna CONTRERAS, as next friend and guardian of Samara Isabella Morales
Serna and Samantha Isabel Morales Serna, minor children, and as Administrator of the Estate of
                           Samuel Morales Castillo, Deceased,
                                         Appellees

                     From the 341st Judicial District Court, Webb County, Texas
                               Trial Court No. 2014CVT001295 D3
                        Honorable Rebecca Ramirez Palomo, Judge Presiding

                                                      &

                                           No. 04-16-00738-CV

                      IN RE FE EXPRESS, LLC and Francisco Javier Bernal

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: January 17, 2018



1
 This original proceeding arises out of Cause No. 2014CVT001295 D3, styled Maria Isabel Serna Contreras, as Next
Friend and Guardian of Samara Isabella Morales Serna and Samantha Isabel Morales Serna, Minor Children, and
as Administrator of the Estate Of Samuel Morales Castillo, deceased v. FE Express, LLC, Francisco Javier Bernal,
and Hector Omar Lopez, pending in the 341st Judicial District Court, Webb County, Texas, the Honorable Rebecca
Ramirez Palomo presiding.
                                                                    04-16-00723-CV & 04-16-00738-CV


VACATED AND DISMISSED

       The parties have filed an agreed motion to dispose of these consolidated proceedings. The

motion is granted. In accordance with the agreed motion, we vacate the trial court’s order granting

post-judgment relief and dismiss these consolidated proceedings. See TEX. R. APP. P. 42.1(a)(2),

43.2(e), (f). Because the motion does not disclose an agreement of the parties regarding the

assessment of costs, we order all costs assessed against appellants. See TEX. R. APP. P. 42.1(d)

(absent agreement of the parties, costs are taxed against appellant).

                                                  PER CURIAM




                                                -2-